Exhibit 10.1

 

FIRST AMENDMENT TO THE

UNITED THERAPEUTICS CORPORATION

SHARE TRACKING AWARDS PLAN

 

WHEREAS, United Therapeutics Corporation (the “Corporation”) maintains the
United Therapeutics Corporation Share Tracking Awards Plan (the “Plan”); and

 

WHEREAS, the Board of Directors of the Corporation has the authority under
Section 10.1 of the Plan to amend the Plan at any time.

 

NOW, THEREFORE, Section 5.1 of the Plan is hereby amended to read in its
entirety as follows:

 

5.1.         Share Tracking Awards.  The maximum number of Share Tracking Awards
available under this Plan shall be 4,500,000, subject to adjustment as provided
in Article 7.  Any Share Tracking Award which, for any reason, expires, is
cancelled, is forfeited or otherwise is terminated unexercised as to such shares
may again be subject to a Share Tracking Award granted under this Plan.  No
shares of Common Stock shall be issued pursuant to this Plan and payments made
under this Plan, if any, shall be made solely in cash.

 

This First Amendment to the Plan shall become effective upon its adoption by the
Board of Directors of the Corporation.

 

--------------------------------------------------------------------------------